BROOK, Chief Judge,
concurring in result.
I coneur in the majority's result but write separately because I would analyze the issues differently.
We cannot provide Maffett the relief he seeks. Indiana Code Section 85-50-2-8(d) provides in relevant part that unless a "conviction has been set aside [or] the conviction is one for which the person has been pardoned[,]" it will be considered a prior unrelated felony for purposes of an habitual offender determination. We simply lack jurisdiction to set aside a Kentucky conviction; therefore, I believe its constitutionality is irrelevant.